DETAILED ACTION
This non-final action is in response to Remarks filed on 12/15/2021.
Claims 1-20 are pending and presented for examination.

Response to Arguments
Applicant’s arguments filed on 12/15/2021 with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 8-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Palanciuc et al. (20170134232) in view of Vasseur et al. (20170279829) in view of Bozinov et al. (20030175720) in view of Kalyanavarathan et al. (20040243709).

Regarding claim 1, Palanciuc teaches a method comprising: 
obtaining, by a device classification service, telemetry data for a plurality of devices in a network [Palanciuc ¶0030-¶0031, ¶0043, and ¶0057: information such as attributes about a plurality of devices in a network are obtained by a clustering server and/or cluster identifying server (device classification service)];
repeatedly assigning, by the device classification service, the devices to device clusters by applying clustering to the obtained telemetry data [Palanciuc ¶0015, ¶0040, and ¶0057: devices are frequently (e.g., week to week) assigned to clusters based on clustering analysis with respect to the obtained attributes]; 
determining, by the device classification service, a measure of stability loss associated with the cluster assignments, wherein the measure of stability loss is based in part on whether a device is repeatedly assigned to the same device cluster [Palanciuc ¶0027, ¶0040, ¶0044, and ¶0052: a stable attribute (measure of stability loss) is determined based on the obtained attributes of the plurality of devices wherein the stable attribute is based on whether a particular device is frequently assigned to the same cluster over time]; and 
obtaining, by the device classification service, device type labels for the device clusters [Palanciuc ¶0045, ¶0049, ¶0053, and ¶0058: the clusters are given a cluster identifier in response to the clusters assignments being stabilized based on the stable attribute].
However, Palanciuc does not explicitly teach obtaining telemetry data captured by one or more intermediate network nodes for a plurality of devices in a network; determining, by the device classification service and based on the measure of stability loss, that the cluster assignments have stabilized; and obtaining device type labels for the device clusters after determining that the cluster assignments have stabilized when a number or percentage of devices repeatedly assigned to the same device cluster exceeds a threshold.



Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Palanciuc with the teachings of Vasseur in order to incorporate obtaining telemetry data captured by one or more intermediate network nodes for a plurality of devices in a network.
A person of ordinary skilled in the art would have been motivated to make such modification because provides a technique that introduces a classifier-based device profiling mechanism that combines a rich set of labels from an external DIS and determines a rich set of attributes for the labels wherein this information is then combined with traffic characteristics of the devices collected from remote DLA, to compute an efficient machine learning classifier for device profiling as explained in ¶0108 of Vasseur.
However, Palanciuc-Vasseur does not explicitly teach determining, by the device classification service and based on the measure of stability loss that the cluster assignments have stabilized; and obtaining device type labels for the device clusters after determining that the cluster assignments have stabilized when a number or percentage of devices repeatedly assigned to the same device cluster exceeds a threshold.
Bozinov teaches determining, by the device classification service and based on the measure of stability loss, that the cluster assignments have stabilized [Bozinov ¶0079 and claim 5: cluster assignments are repeated until a convergence has been reached based on stable cluster assignments, i.e., determining when cluster assignments have been stabilized].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Palanciuc-Vasseur with the teachings of Bozinov in order to incorporate determining, by the device classification service and based on the measure of stability loss, that the cluster assignments have stabilized.

Note: For 103, examiner is applying KSR rationales: B) Simple substitution of one known element for another to obtain predictable results and C) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results for showing the combination of Palanciuc in view of Bozinov Therefore, it would be obvious to obtain device type labels for the device clusters after determining that the cluster assignments have stabilized.
However, Palanciuc-Vasseur-Bozinov does not explicitly teach obtaining device type labels for the device clusters after determining that the cluster assignments have stabilized when a number or percentage of devices repeatedly assigned to the same device cluster exceeds a threshold.
Kalyanavarathan 20040243709 teaches obtaining device type labels for the device clusters after determining that the cluster assignments have stabilized when a number or percentage of devices repeatedly assigned to the same device cluster exceeds a threshold [Kalyanavarathan ¶0027-¶0032: ID numbers (device labels) are obtained with respect to requests in which when a subsequent request is received, a load balancer determines if the first selected node is active and able to service the subsequent request; the load balancer determines the first selected node’s status through heartbeat tracking method in which if the first selected node has failed to respond to any requests in a given time period (threshold), the load balancer may mark it as unavailable and select another device to process the request wherein multiple requests may be forwarded to the first selected node and wherein the selecting of another node for processing represents stabilization because the first selected node is inactive and unable to handle the request wherein the time period is exceeding represents a threshold time for inactive nodes].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Palanciuc-Vasseur-Bozinov with the teachings of Kalyanavarathan in order to incorporate obtaining device type labels for the device clusters after determining that the cluster assignments have stabilized when a number or percentage of devices repeatedly assigned to the same device cluster exceeds a threshold.


Regarding claims 9 and 17, these claims do not teach or further define over the limitations in claim 1. Therefore, claims 9 and 17 are rejected for the same reasons as set forth in claim 1. 

Regarding claim 2, Palanciuc-Vasseur-Bozinov-Kalyanavarathan teaches the method as in claim 1. Palanciuc further teaches 
wherein the obtained telemetry data is indicative of traffic features of traffic associated with the devices and observed in the network [Palanciuc ¶0019-¶0020, ¶0043, and ¶0056: the obtained attributes may indicate behavioral information such as traffic observed in the network and associated with the devices including IP addresses, time stamps, number or frequency of authentications, downloading content, etc.].

Regarding claim 10, this claim does not teach or further define over the limitations in claim 2. Therefore, claim 10 is rejected for the same reasons as set forth in claim 2. 

Regarding claim 8, Palanciuc-Vasseur-Bozinov-Kalyanavarathan teaches the method as in claim 1. Palanciuc additionally teaches further comprising: 
determining that a particular device belongs to a particular one of the device clusters [Palanciuc ¶0038, ¶0040, ¶0044, and ¶0052: a particular device is determined to belong to a cluster based on the stable attribute]; and 
assigning device type label for the particular device cluster to the particular device [Palanciuc ¶0045, ¶0049, ¶0053, and ¶0058: the cluster identifier is assigned to the particular device].

Regarding claim 16, this claim does not teach or further define over the limitations in claim 8. Therefore, claim 16 is rejected for the same reasons as set forth in claim 8. 

Claims 3-4, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Palanciuc et al. (20170134232) in view of Vasseur et al. (20170279829) in view of Bozinov et al. (20030175720) in view of Kalyanavarathan et al. (20040243709) in view of Gu et al. (20200082272).

Regarding claim 3, Palanciuc-Vasseur-Bozinov-Kalyanavarathan teaches the method as in claim 1. Palanciuc teaches 
wherein repeatedly assigning the devices to device clusters by applying clustering to the obtained telemetry data [Palanciuc ¶0015, ¶0040, and ¶0057: devices are frequently (e.g., week to week) assigned to clusters based on clustering analysis with respect to the obtained attributes].
However, Palanciuc-Vasseur-Bozinov-Kalyanavarathan does not explicitly teach using the telemetry data as input to an autoencoder, to learn a lower dimensional representation of the telemetry data; and using the lower dimensional representation of the telemetry data as input to a clustering process.
Gu teaches using the telemetry data as input to an autoencoder, to learn a lower dimensional representation of the telemetry data [Gu ¶0038-¶0039, ¶0051, and ¶0079-¶0080: input data is used for training an autoencoder for generating intermediate representations (multiple level representations)]; and 
using the lower dimensional representation of the telemetry data as input to a clustering process [Gu ¶0038-¶0039, ¶0060, and ¶0079-¶0080: the intermediate representations are used for deep learning classification/categorization (clustering) processes].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Palanciuc-Vasseur-Bozinov-Kalyanavarathan with the teachings of Gu in order to incorporate using the telemetry data as input to an autoencoder, to learn a lower dimensional representation of the telemetry data; and using the lower dimensional representation of the telemetry data as input to a clustering process.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique in which improves the functionality of devices and provides a useful, concrete result that facilitates enhanced data and model privacy when using deep learning service/model as explained in ¶0052 of Gu.

Regarding claims 11 and 18, these claims do not teach or further define over the limitations in claim 3. Therefore, claims 11 and 18 are rejected for the same reasons as set forth in claim 3. 

Regarding claim 4, Palanciuc-Vasseur-Bozinov-Kalyanavarathan-Gu teaches the method as in claim 3. Gu further teaches 
wherein the device classification service is a cloud-based service [Gu ¶0018, ¶0046, and ¶0063: the deep learning service is a cloud-base service], the method further comprising: 
deploying the autoencoder to the network, to send the lower dimensional representation of the telemetry data to the cloud-based service [Gu ¶0021, ¶0039, ¶0064, and ¶0079: the autoencoder is deployed to the network for sending the intermediate representations to the deep learning service]. The same rationale applies as in claim 2.

Regarding claims 12 and 19, these claims do not teach or further define over the limitations in claim 4. Therefore, claims 12 and 19 are rejected for the same reasons as set forth in claim 4. 

Claims 5, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Palanciuc et al. (20170134232) in view of Vasseur et al. (20170279829) in view of Bozinov et al. (20030175720) in view of Kalyanavarathan et al. (20040243709) in view of Gu et al. (20200082272) in view of Chawla et al. (20200192927).

Regarding claim 5, Palanciuc-Vasseur-Bozinov-Kalyanavarathan-Gu teaches the method as in claim 3. However, Palanciuc-Vasseur-Bozinov-Kalyanavarathan-Gu does not explicitly teach further comprising: using the cluster assignments as classification loss labels for the autoencoder.
Chawla teaches further comprising: using the cluster assignments as classification loss labels for the autoencoder [Chawla ¶0014-¶0015, ¶0022, and ¶0028-¶0029: the characteristic labels are used for classification loss for the autoencoder].

A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique in which improves a way that a computer is able to sort and store input data in a memory and to enable efficient retrieval of data associated with a particular affective characteristic as explained in ¶0023 of Chawla.

Regarding claims 13 and 20, these claims do not teach or further define over the limitations in claim 5. Therefore, claims 13 and 20 are rejected for the same reasons as set forth in claim 5. 

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Palanciuc et al. (20170134232) in view of Vasseur et al. (20170279829) in view of Bozinov et al. (20030175720) in view of Kalyanavarathan et al. (20040243709) in view of Shepard et al. (20180300180).

Regarding claim 6, Palanciuc-Vasseur-Bozinov-Kalyanavarathan teaches the method as in claim 1. However, Palanciuc-Vasseur-Bozinov-Kalyanavarathan does not explicitly teach wherein the device type labels are indicative of a device operating system, a device manufacturer, a device make, a device model, or a device function.
Shepard teaches wherein the device type labels are indicative of a device operating system, a device manufacturer, a device make, a device model, or a device function [Shepard ¶0037, ¶0044, and ¶0053: device labels/attributes include the device operating system, device manufacturer, device model, etc.].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Palanciuc-Vasseur-Bozinov-Kalyanavarathan with the teachings of Shepard in order to incorporate wherein the device type 
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique for clustering devices together based on common attributes as explained in ¶0053 of Shepard.

Regarding claim 14, this claim does not teach or further define over the limitations in claim 6. Therefore, claim 14 is rejected for the same reasons as set forth in claim 6. 

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Palanciuc et al. (20170134232) in view of Vasseur et al. (20170279829) in view of Bozinov et al. (20030175720) in view of Kalyanavarathan et al. (20040243709) in view of Kompella et al. (20150092593).

Regarding claim 7, Palanciuc-Vasseur-Bozinov-Kalyanavarathan teaches the method as in claim 1. However, Palanciuc-Vasseur-Bozinov-Kalyanavarathan does not explicitly teach wherein the device type labels are obtained through active labeling by requesting labels from one or more expert users.
Kompella teaches wherein the device type labels are obtained through active labeling by requesting labels from one or more expert users [Kompella ¶0056-¶0057: device label are obtained via a request wherein the request includes a label to be assigned to the device].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Palanciuc-Vasseur-Bozinov-Kalyanavarathan with the teachings of Kompella in order to incorporate wherein the device type labels are obtained through active labeling by requesting labels from one or more expert users.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique for defining a label for a device which is used for routing data as explained in ¶0057 of Kompella.

Regarding claim 15, this claim does not teach or further define over the limitations in claim 7. Therefore, claim 15 is rejected for the same reasons as set forth in claim 7. 

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen; 20170046510: Methods and Systems of Building Classifier Models in Computing Devices.

Cheng; 20180144139: IOT DEVICE RISK ASSESSMENT.

Hall; 20150261846: COMPUTERIZED CLUSTER ANALYSIS FRAMEWORK FOR DECORRELATED CLUSTER IDENTIFICATION IN DATASETS

Fjelberg; 20160636565: GROUPING WIRELESS DEVICES IN A COMMUNICATIONS NETWORK

Wild; 20090197540: VIRTUAL MIMO SYSTEM AND APPARATUS THEREOF 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFTON HOUSTON whose telephone number is (571)270-0616.  The examiner can normally be reached on Monday through Friday from 8:00 am until 5:00 pm eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLIFTON HOUSTON/             Examiner, Art Unit 2453    




/Hitesh Patel/             Primary Examiner, Art Unit 2419